DETAILED ACTION
Claim Objections
1.	Claim 8 is objected to because of the following informalities: Claim 8 recites “gap” (Line 4), which should be changed to –the gap--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyanga et al (US 2016/0176518).
As per claim 1, Eyanga et al discloses a brake actuator (200) for an aircraft braking system, the brake actuator comprising: 
a housing (Fig. 1) having an internal bore (Fig. 1); 
a sleeve (11) mounted for axial movement within the internal bore of the housing, the sleeve having a plurality of ratchet teeth (12) on an external surface thereof; 
an annular member (13; [0030]) mounted to the housing and circumscribing the sleeve, the annular member comprising one or more resilient elements (13; [0030]) extending radially inwardly for engagement with the ratchet teeth of the sleeve; and 
a piston (3, 8, 9) slidable along an axis, the piston comprising a pin portion (Shaft portion of piston 3) mounted within the internal bore of the housing and extending axially through the sleeve, a piston head (8) disposed at a first end of the pin portion, and a cap (9) disposed at a second end of the pin portion for operative engagement with a brake element, the pin portion being mounted so as to be movable axially relative to the sleeve between a first position in which the piston head is drivingly engaged with the sleeve for urging the sleeve in a first direction along the internal bore of the housing (Fig. 3), and a second position in which the piston head is drivingly disengaged from the sleeve (Fig. 1), the one or more resilient elements preventing movement of the sleeve along the internal bore of the housing in a second direction opposite to the first direction ([0030]).

    PNG
    media_image1.png
    469
    574
    media_image1.png
    Greyscale

As per claim 2, Eyanga et al discloses the brake actuator of claim 1, further comprising a spring (18) arranged between the piston head and the sleeve, the spring circumscribing the pin portion and extending into a bore (Fig. 1) formed in the sleeve.
As per claim 3, Eyanga et al discloses the brake actuator of claim 1, further comprising a seal (6) circumscribing the piston head and sealing between the piston head and the internal bore of the housing.
As per claim 4, Eyanga et al discloses the brake actuator of claim 1, wherein the annular member is retained between a radially extending surface of the housing and a retaining element (16).
As per claim 5, Eyanga et al discloses the brake actuator of claim 1, wherein each of the one or more resilient elements is a substantially flat member (13; [0030]) comprising a tooth (13; [0030]) at a radially inner end thereof configured to engage the ratchet teeth of the sleeve.
As per claim 6, Eyanga et al discloses the brake actuator of claim 1, wherein a plurality of resilient elements (13; [0030]) are provided that are equally spaced around a circumference of the annular member.
As per claim 11, Eyanga et al discloses the brake actuator of claim 1, wherein the pin portion and the sleeve are configured such that in the second position the pin portion directly or indirectly engages the sleeve, the sleeve thereby providing a hard stop for the pin portion (Fig. 3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Gachot et al (FR 2281860).
As per claim 7, Eyanga et al discloses the brake actuator of claim 1, but does not disclose wherein the annular member comprises one or more keys extending from the annular member to locate the annular member in the housing and prevent movement of the annular member relative to the housing.
Gachot et al discloses a brake wherein the annular member comprises one or more keys (65) extending from the annular member to locate the annular member in the housing and prevent movement of the annular member relative to the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the split ring and housing of Eyanga et al by providing the split ring with protruding portions fitted to a housing slot as taught by Gachot et al in order to help maintain the orientation of the split ring.
7.	Claims 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Boisseau (US 2005/0103581).
	As per claim 8, Eyanga et al discloses the brake actuator of claim 1, but does not disclose further comprising an expandable sleeve circumscribing the brake actuator, wherein the expandable sleeve is secured at a first end to the housing, and at a second end to the cap, the expandable sleeve sealing a gap between the housing and the cap to prevent contaminants from entering an interior of the brake actuator via gap.
Boisseau discloses a disk brake further comprising an expandable sleeve (112) circumscribing the brake actuator, wherein the expandable sleeve is secured at a first end to the housing (112), and at a second end to the cap (112), the expandable sleeve sealing a gap (Fig. 19) between the housing and the cap to prevent contaminants from entering an interior of the brake actuator via gap.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Eyanga et al by providing a dust cover as taught by Boisseau in order to keep debris out of the brake actuator.
	As per claim 9, Eyanga et al and Boisseau disclose the brake actuator of claim 8.  Boisseau further discloses wherein the expandable sleeve is secured at the first end to an external surface of the housing (112) and is secured at the second end to a side surface of the cap (112).
As per claim 10, Eyanga et al and Boisseau disclose the brake actuator of claim 8.  Boisseau further discloses wherein the expandable sleeve comprises a bellows (112) portion between the first end and the second end, to allow the expandable sleeve to expand and contract axially as the cap moves relative to the housing and maintain the sealing of the gap.
As per claim 12, Eyanga et al discloses the brake actuator of claim 1, further comprising a flange (17) of the sleeve. Eyanga et al does not disclose wherein pin portion comprises a retaining element.
Boisseau discloses a disk brake wherein pin portion comprises a retaining element (479) extending radially therefrom for engaging a flange (74) of the sleeve in the second position.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Eyanga et al by providing a circlip received in a groove as taught by Boisseau in order to restrict undesired movement (Boisseau: [0081]).
	As per claim 13, Eyanga et al and Boisseau disclose the brake actuator of claim 12.  Boisseau further discloses wherein the retaining element is a circlip (479; [0081]) received in a circumferentially extending groove (Fig. 19) in the pin portion, or the retaining element is at least one flange extending radially from and at least partially circumscribing the pin portion (The claim does not require the circlip and flange).
Allowable Subject Matter
8.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1, the applicant argues that:
“In particular, the alleged annular member of Eyenga is a split ring 13 which is not mounted to the housing as claimed” (Page 5).

Eyanga et al discloses an annular member (13; [0030]) mounted to the housing (Annotated Figure 1) and circumscribing the sleeve (11) as required by claim 1.  The limitation “mounting” does not require contact between two parts, only a connection.  The split ring (13) is annular and is mounted to the housing by way of the mobile stop (11), piston (3), and liner (1).
The applicant argues that:
“Additionally, the alleged resilient elements 15 acts to urge the split ring 13 to engage the sleeve teeth 12 by pushing it against slope 14 (see, e.g., paragraph [0030]), so the resilient elements 15 are neither part of the alleged annular member 13 nor do they engage the teeth 12, as recited by claim 1” (Page 5).

Eyanga et al discloses the annular member comprising one or more resilient elements (13; [0030]) extending radially inwardly for engagement with the ratchet teeth (12) of the sleeve (11).  The elastic washers (15) are not relied upon for this limitation as argued.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lelièvre et al (EP 1972821), Piston seal.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657